Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 1 of 77




                Exhibit 1
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 2 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 3 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 4 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 5 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 6 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 7 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 8 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 9 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 10 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 11 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 12 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 13 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 14 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 15 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 16 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 17 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 18 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 19 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 20 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 21 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 22 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 23 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 24 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 25 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 26 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 27 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 28 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 29 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 30 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 31 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 32 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 33 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 34 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 35 of 77
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 36 of 77




                                                July 15, 2019
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 37 of 77



                                                7/12/19
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 38 of 77
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 39 of 77




                                            EXHIBIT A

       This exhibit explains how the Settlement Administrator shall calculate Settlement

Amount Shares of Opt-In Class Members under the Settlement Agreement.1

       1.      Deduction of the Fee and Expense Award, Notice and Administration Costs,

and Plaintiffs’ Time-and-Effort Amount from the Settlement Amount and Supplemental

Settlement Amount. Before the Settlement Administrator calculates Settlement Amount

Shares, the Settlement Administrator shall deduct the following amounts from the Settlement

Amount and Supplemental Settlement Amount on a proportional basis, as set forth in Paragraph

2 below:

               (a) The Fee and Expense Award;

               (b) The Notice and Administration Costs;

               (c) Plaintiffs’ Time-and-Effort Amount. This amount, totaling $87,500.00, shall
                   be disbursed to Plaintiffs for their time and effort in this litigation according to
                   the following allocations:

                   (i)   $12,500.00 to Bruce and Elisa Ciapessoni;

                  (ii)   $12,500.00 to Bob F. Hansen;

                 (iii)   $12,500.00 to Hansen Enterprises;

                  (iv)   $12,500.00 to R&H Agri-Enterprises;

                  (v)    $12,500.00 to Eldora Rossi;

                  (vi)   $12,500.00 to Rossi & Ciapessoni Farms; and

                 (vii)   $12,500.00 to Rossi & Rossi.




       1
           All definitions of terms set forth in the Settlement Agreement, of which this Exhibit A
is a part, shall apply to those same terms where used in this exhibit. All references in this exhibit
to raisins refer to Natural Seedless raisins.

                                 Settlement Agreement, Exhibit A
                                            Page 1 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 40 of 77




                 These Time-and-Effort Amount payments shall be in addition to any and all
                 Settlement Amount Shares for the Plaintiffs, as provided for in this exhibit’s
                 Paragraph 3, below.

       2.     Allocation of the Fee and Expense Award, Notice and Administration Costs,

and Plaintiffs’ Time-and-Effort Amount Between the Settlement Amount and the

Supplemental Settlement Amount. The Settlement Administrator shall pay the Fee and

Expense Award, the Notice and Administration Costs, and Plaintiffs’ Time-and-Effort Amount

(collectively, the “Fee-Cost-and-Effort Amount”) from the Settlement Amount and the

Supplemental Settlement Amount according to the calculations set forth in this paragraph’s

Subparagraphs (a) through (c).

              (a) First, the Total Settlement Amount shall be determined. The Total Settlement
                  Amount shall be the Settlement Amount ($85,000,000.00) plus the
                  Supplemental Settlement Amount, as calculated pursuant to Paragraph 1 of
                  Exhibit B of the Settlement Agreement.

              (b) Second, the Fee-Cost-and-Effort Amount shall be determined. The Fee-Cost-
                  and-Effort Amount shall be the total sum of (i) the Fee and Expense Award
                  plus (ii) the Notice and Administration Costs plus (iii) Plaintiffs’ Time-and-
                  Effort Amount.

              (c) Third, the Fee-Cost-and-Effort Amount shall be multiplied by the Settlement
                  Amount divided by the Total Settlement Amount (as defined in Subparagraph
                  (a) above). The product resulting from that calculation, rounded down to the
                  nearest penny, shall be the portion of the Fee-Cost-and-Effort Amount that
                  shall be paid from the Settlement Amount. The remaining portion of the Fee-
                  Cost-and-Effort Amount, not thus designated for payment from the Settlement
                  Amount, shall be paid from the Supplemental Settlement Amount.

       Example.2 The Settlement Amount is $85,000,000.00. If 100% of potential Deemed

Settlement Class Members agree, in a timely manner in accordance with the Settlement

Agreement, to be bound by the Settlement Agreement, the Supplemental Payment Amount will



       2
         This hypothetical example does not include reimbursable expenses of Class Counsel
that such counsel would seek in addition to fees as part of the Fee and Cost Award.

                                 Settlement Agreement, Exhibit A
                                           Page 2 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 41 of 77




be $3,000,000.00, pursuant to Paragraph 1 of Exhibit B. The Total Settlement Amount would

therefore be $88,000,000.00. If the Court approves a 25% Fee and Expense Award and Notice

and if Administration Costs are $500,000.00, and given that the Plaintiffs’ Time-and-Effort

Amount is $87,500.00, the total Fee-Cost-and-Effort Amount would be $22,587,500.00 (i.e.,

($88,000,000.00 x 25%) + $500,000.00 + $87,500.00 = $22,587,500.00). The portion of that

Fee-Cost-and-Effort Amount to be paid from the Settlement Amount would be $21,817,471.59

(i.e., $22,587,500.00 x ($85,000,000.00 ÷ $88,000,000.00)), and the remaining $770,028.41 of

the Fee-Cost-and-Effort Amount (i.e., $22,587,500.00 - $21,817,471.59) would be paid from the

Supplemental Settlement Amount. The total portion of the Settlement Amount remaining to be

used for payment to the Opt-In Class Members would be $63,182,528.41 (i.e., $85,000,000.00 -

$21,817,471.59); and the total portion of the Supplemental Settlement Amount remaining to be

used for payment to the Deemed Settlement Class Members would be $2,229,971.59 (i.e.,

$3,000,000.00 - $770,028.41).

       3.     Settlement Amount Shares and Their Calculation. Each Opt-In Class

Member’s Settlement Amount Share shall be a portion of the Settlement Amount that is net of

the deductions from the Settlement Amount for the Fee-Cost-and-Effort Amount provided for in

this exhibit’s Paragraph 2 above (the “Net Settlement Amount”). The Settlement Administrator

shall determine each Settlement Amount Share using the calculations set forth in this paragraph’s

Subparagraphs (a) through (f).

              (a) First, the Net Settlement Amount shall be determined by deducting the portion
                  of the Fee-Cost-and-Effort Amount from the Settlement Amount provided for
                  by this Exhibit’s Paragraph 2 above.

              (b) Second, for each Crop Year, the “Member Crop-Year Reserve Quantity” for
                  each Opt-In Class Member, and the “Crop-Year Reserve Quantity,” shall be
                  determined.


                                 Settlement Agreement, Exhibit A
                                           Page 3 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 42 of 77




                  (1) The Member Crop-Year Reserve Quantity, for a given Opt-In Class
                      Member and Crop Year, shall be the total quantity in tons of all the raisins,
                      belonging to that member, that were set aside pursuant to the California
                      Raisin Handling Order in the reserve pool for that Crop Year—as shown
                      by the records of the RAC or (as set forth in paragraph 4(a), below) Sun-
                      Maid.

                  (2) The Crop-Year Reserve Quantity for a given Crop Year shall be the sum
                      total of all the Member Crop-Year Reserve Quantities, for all Opt-In Class
                      Members, for that Crop Year.

               (c) Third, the Member Crop-Year Reserve Quantity for each Opt-In Class
                   Member and Crop Year, and the Crop-Year Reserve Quantity for each Crop
                   Year, shall each be given a nominal value (the “Member Crop-Year RQNV,”
                   for a given Opt-In Class Member and Crop Year, and the “Crop-Year
                   RQNV,” respectively). These nominal values shall be calculated, as
                   explained below, using, solely for purposes of the calculations herein, the
                   Crop Years’ per-ton raisin “field prices,” published in the Federal Register,
                   see, e.g., 75 Fed. Reg. 47,490, 47,491 (2010) (Table 1), and per-reserve-ton
                   amounts for Net Grower’s Equity (Before State Advertising).3

                  (1) The Member Crop-Year RQNV, for a given Opt-In Class Member and
                      Crop Year, shall be the product of the Member Crop-Year Reserve


       3
          For a given Crop Year, the per-reserve-ton “Net Grower’s Equity (Before State
Advertising)” amount shall be the amount shown, on the RAC’s final “Statement of Disposition
and Grower Equity” for the Crop Year, as “Net Grower’s Equity (Before State Advertising)”
(based on reserve) or as “Gross Growers Equity” (based on reserve), in the column
corresponding to the reserve percentage for that Crop Year. The Crop Years’ per-ton field
prices, and per-reserve-ton Net Grower’s Equity (Before State Advertising), are shown in the
table below.
   Crop Year          Field Price       Net Grower’s Equity          Nominal Value (Calculated)
                       Per Ton        (Before State Advertising)
   2002–2003            $745.00                 $272.73                        $472.27
   2003–2004            $810.00                 $15.76                         $794.24
   2005–2006           $1,210.00                $18.59                        $1,191.41
   2006–2007           $1,210.00                $18.91                        $1,191.09
   2007–2008           $1,210.00                $20.00                        $1,190.00
   2008–2009           $1,310.00                $20.77                        $1,289.23
   2009–2010           $1,323.00                $112.23                       $1,210.77



                                Settlement Agreement, Exhibit A
                                           Page 4 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 43 of 77




                      Quantity, for that member and Crop Year, multiplied by the difference
                      between the field price for that Crop Year and the per-reserve-ton Net
                      Grower’s Equity (Before State Advertising) amount for that Crop Year,
                      with that product rounded down to the nearest penny. Thus, for a given
                      Opt-In Class Member and Crop Year: Member Crop-Year RQNV (for
                      that member and Crop Year) = Crop-Year Reserve Quantity (for that
                      member and Crop Year) x [Crop-Year Field Price (for that Crop Year) –
                      the per-reserve-ton Net Grower’s Equity (Before State Advertising)
                      amount (for that Crop Year)], with that product rounded down to the
                      nearest penny.

                  (2) The Crop-Year RQNV, for a given Crop Year, shall be the sum total of all
                      the Member Crop-Year RQNVs, for all Opt-In Class Members, for that
                      Crop Year.

              (d) Fourth, the “Member RQNV” for each Opt-In Class Member, and the
                  “RQNV” for all Opt-In Class Members, shall be determined.

                  (1) The Member RQNV, for a given Opt-In Class Member shall be the sum
                      total of all the Member Crop-Year RQNVs, for that member, for all the
                      Crop Years.

                  (2) The RQNV shall be the sum total of all the Member RQNVs for all the
                      Opt-In Class Members.

              (e) Fifth, the “Member RQNV Percentage” for each Opt-In Class Member shall
                  be determined. The Member RQNV Percentage, for a given Opt-In Class
                  Member, shall be equal to the Member RQNV, for that member, divided by
                  the RQNV (with the resulting quotient expressed as a non-rounded
                  percentage). Thus, for a given Opt-In Class Member: Member RQNV
                  Percentage (for that member) = Member RQNV (for that member) ÷ RQNV.

              (f) Sixth, the Settlement Amount Share for each Opt-In Class Member shall be
                  determined. The Settlement Amount Share for a given Opt-In Class Member
                  shall be the product of the Net Settlement Amount multiplied by the Member
                  RQNV Percentage for that member, with that product rounded down to the
                  nearest penny. Thus, for a given Opt-In Class Member: Settlement Amount
                  Share (for that member) = Net Settlement Amount x Member RQNV
                  Percentage (for that member), with that product rounded down to the nearest
                  penny.

       Example. If the Net Settlement Amount is $63,182,528.41 and if a particular Opt-In

Class Member’s reserve raisins for all the Crop Years have a total nominal value (a Member

RQNV) that is one percent of the nominal value of all Opt-In Class Members’ reserve raisins for


                               Settlement Agreement, Exhibit A
                                          Page 5 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 44 of 77




all the Crop Years (i.e., one percent of the RQNV), then that member’s Settlement Amount

Share would be calculated as follows: Settlement Amount Share (for that member) =

$63,182,528.41 x 1% = $631,825.28.

       4.     Sun-Maid Settlement Class Members.

              (a) Certain Settlement Class Members (the “Sun-Maid Members,” as defined in
                  Subparagraph (b) of this paragraph) delivered raisins through Sun-Maid, and
                  Sun-Maid reported to the RAC all such deliveries, in a given Crop Year,
                  collectively as a single figure for that Crop Year. (For clarity, Sun-Maid may,
                  in its own right, be a Sun-Maid Member for reserve raisins for which it is the
                  producer in its own right, as stated in Subparagraph (d) of this paragraph.) All
                  reserve raisins belonging to the quantity of raisins thus reported, for any given
                  Crop Year, shall be treated, solely for purposes of the calculations above, as if
                  those reserve raisins collectively constituted the deliveries of a single
                  Settlement Class Member4; provided, however, that the total quantity of such
                  reserve raisins, for a given Crop Year, shall be reduced by the quantity of
                  reserve raisins of every grower or producer that previously and expressly, in
                  writing to Sun-Maid, declined to be included in the Settlement Class or that
                  withdraws from the Settlement Class pursuant to Paragraph 44 of the
                  Settlement Agreement. The remaining quantity of reserve raisins, for a given
                  Crop Year, shall constitute the “Sun-Maid Members’ Crop-Year Reserve
                  Quantity” for that year; the sum of all Sun-Maid Members’ Crop-Year
                  Reserve Quantities, for all the Crop Years, shall constitute the “Sun-Maid
                  Members’ Total Reserve Quantity”; the Settlement Amount Share appropriate
                  for the Sun-Maid Members’ Total Reserve Quantity shall constitute the “Sun-
                  Maid Members’ Total Settlement Amount Share”; and the “Sun-Maid
                  Members’ Crop-Year Settlement Amount Share,” for a given Crop Year, shall




       4
          In case of any inconsistency among the records of the RAC and the records of Sun-
Maid as to the total quantity of Sun-Maid Reserve Raisins for any Crop Year, the RAC’s records
shall take precedence over Sun-Maid’s records and the total quantity in Sun-Maid’s records for
the Crop Year shall be deemed adjusted, for purposes of the calculations and distributions
addressed herein, to match the RAC’s records, with the quantities of all the Sun-Maid Members’
Sun-Maid Reserve Raisins shown in Sun-Maid’s records for that Crop Year adjusted pro rata so
that the total of all such quantities equals this adjusted total Sun-Maid quantity. For any Crop
Year for which neither the RAC’s records nor Sun-Maid’s records show any reserve raisins for a
Settlement Class Member, that member shall be deemed to have delivered no reserve raisins for
that Crop Year.

                               Settlement Agreement, Exhibit A
                                          Page 6 of 7
         Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 45 of 77




                       be the Sun-Maid Members’ Total Settlement Amount Share allocable to that
                       Crop Year.

                   (b) For each Crop Year, the Sun-Maid Members shall be all the Settlement Class
                       Members that, in their capacity as raisin producers, delivered raisins that are
                       part of the raisins (1) shown, by the records of the RAC, as provided for that
                       Crop Year by Sun-Maid and (2) that were set aside, pursuant to the California
                       Raisin Handling Order, in reserve pools for that Crop Year; provided,
                       however, that growers and producers shall qualify as such Sun-Maid
                       Members, for a given Crop Year, only to the extent that they thus delivered
                       reserve raisins (“Sun-Maid Reserve Raisins”). For example, if any Sun-Maid
                       Member, for a given Crop Year, thus delivered Sun-Maid Reserve Raisins and
                       also delivered other reserve raisins in his/her/its own capacity or in some other
                       capacity other than as a Sun-Maid Member, then that grower or producer shall
                       be treated as a Sun-Maid Member only with respect to his/her/its Sun-Maid
                       Reserve Raisins for that Crop Year. To the extent that any raisins qualify as
                       Sun-Maid Reserve Raisins for a given Crop Year but are also shown, by the
                       records of the RAC or otherwise, to be the same reserve raisins shown by the
                       records of the RAC as delivered by a producer in a capacity other than as a
                       Sun-Maid Member, then those raisins shall not be counted as Sun-Maid
                       Reserve Raisins for purposes of the calculations above, to avoid duplicative
                       Settlement Amount Shares.

                   (c) For each Sun-Maid Member, Sun-Maid shall inform the Settlement
                       Administrator of the name of the member, the member’s address, and the
                       member’s total quantity (in tons) of reserve raisins in each Crop Year’s Sun-
                       Maid Members’ Crop-Year Reserve Quantity. The Settlement Administrator
                       shall then calculate the Settlement Amount Share of each and every Sun-Maid
                       Member pursuant to the Settlement Agreement, by (1) multiplying the Sun-
                       Maid Members’ Crop-Year Settlement Amount Share, for each Crop Year, by
                       the fraction of (a) the member’s quantity (in tons) of reserve raisins in that
                       Crop Year’s Sun-Maid Members’ Crop-Year Reserve Quantity divided by (b)
                       the Sun-Maid Members’ Crop-Year Reserve Quantity, with the resulting
                       monetary value rounded down to the nearest penny; and then (2) adding
                       together the resulting, rounded dollar value, for that member, for each of the
                       Crop Years.

                   (d) Sun-Maid shall receive for itself, and may retain, a Settlement Amount Share
                       if and only if, and only to the extent that, Sun-Maid is an Opt-In Class
                       Member in its own right with respect to reserve raisins that it delivered in its
                       own capacity as a raisin producer, and not on behalf of any other producer,
                       during the Crop Years.
DM_US 160364534-1.097859.0011




                                    Settlement Agreement, Exhibit A
                                                Page 7 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 46 of 77




                                           EXHIBIT B

       This exhibit explains how the Settlement Administrator shall calculate Supplemental

Settlement Amount Shares of Deemed Settlement Class Members under the Settlement

Agreement.1

       1.      The SSA Calculation. The Settlement Administrator shall first determine the

total dollar value of the Supplemental Settlement Amount (“SSA”) based on the calculations set

forth in this paragraph’s Subparagraphs (a) through (d).

               (a) First, the “Total Reserve Quantity” (or “TRQ”) shall be determined. The
                   TRQ shall be the sum total in tons of all the raisins, whether from Settlement
                   Class Members or not, that were set aside in reserve pools, pursuant to the
                   California Raisin Handling Order, for any and all of the Crop Years—as
                   shown by the records of the RAC.

               (b) Second, the Deemed Settlement Class Members’ “Supplemental Reserve
                   Quantity” (or “SRQ”) shall be determined. The SRQ shall be the sum total in
                   tons of all the raisins, belonging to Deemed Settlement Class Members, that
                   were set aside in reserve pools, pursuant to the California Raisin Handling
                   Order, for any and all of the Crop Years—as shown by the records of the RAC
                   or (as set forth in Paragraph 4, below) Sun-Maid.

               (c) Third, the “Supplemental Reserve Percentage” (or “SRP”) shall be
                   determined. The SRP shall be equal to the SRQ divided by the TRQ (with the
                   resulting quotient expressed as a non-rounded percentage)—provided,
                   however, that regardless of the quantities represented by the TRQ and the
                   SRQ, the SRP shall not exceed six percent (solely for purposes of the
                   Settlement Agreement and the calculations herein). Thus, as used herein:
                   SRP = SRQ ÷ TRQ, except that the SRP may not exceed six percent. For
                   example, if SRQ ÷ TRQ equals 6.5 percent, then the SRP shall be six percent.

               (d) Fourth, the SSA shall be determined. The SSA shall be the product of
                   $500,000.00 multiplied by the number of percentage points, or fractions
                   thereof, in the SRP (up to the SRP’s maximum of six percentage points), with
                   the product rounded down to the nearest penny. For example, if the SRP is



       1
          All definitions of terms set forth in the Settlement Agreement, of which this Exhibit B is
a part, shall apply to those same terms where used in this exhibit. All references in this exhibit to
raisins refer to Natural Seedless raisins.

                                 Settlement Agreement, Exhibit B
                                            Page 1 of 5
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 47 of 77




                   3.5 percent, then the SRP has 3.5 percentage points and the SSA shall be
                   calculated as follows: SSA = $500,000.00 x 3.5 = $1,750,000.00.

       2.      Deduction of the Fee and Expense Award, Notice and Administration Costs,

and Plaintiffs’ Time-and-Effort Amount from the Settlement Amount and the SSA. After

determining the SSA, the Settlement Administrator shall pay the Fee and Expense Award, the

Notice and Administration Costs, and Plaintiffs’ Time-and-Effort Amount (collectively, the

“Fee-Cost-and-Effort Amount”) from the Settlement Amount and the SSA in accordance with

the Settlement Agreement’s Exhibit A, Paragraph 2.

       3.      SSA Shares and Their Calculation. Each Deemed Settlement Class Member’s

SSA Share shall be a portion of the SSA that is net of deductions from the SSA for the Fee-Cost-

and-Effort Amount provided for in this exhibit’s Paragraph 2 above (the “Net SSA”). The

Settlement Administrator shall determine each SSA Share using the calculations set forth in this

paragraph’s Subparagraphs (a) through (f).

            (a) First, the Net SSA shall be determined by deducting the portion of the Fee-Cost-
                and-Effort Amount from the SSA provided for by this Exhibit’s Paragraph 2
                above and the Settlement Agreement’s Exhibit A, Paragraph 2.

               (b) Second, for each Crop Year, the “Member Crop-Year Supplemental Reserve
                   Quantity” (or “Member Crop-Year SRQ”) for each Deemed Settlement Class
                   Member, and the “Crop-Year Supplemental Reserve Quantity” (or “Crop-
                   Year SRQ”), shall be determined.

                   (1) The Member Crop-Year SRQ, for a given Deemed Settlement Class
                       Member and Crop Year, shall be the total quantity in tons of all the raisins,
                       belonging to that member, that were set aside, pursuant to the California
                       Raisin Handling Order, in the reserve pool for that Crop Year—as shown
                       by the records of the RAC or (as set forth in Paragraph 4, below) Sun-
                       Maid.

                   (2) The Crop-Year SRQ for a given Crop Year shall be the sum total of all the
                       Member Crop-Year SRQs, for all Deemed Settlement Class Members, for
                       that Crop Year.




                                Settlement Agreement, Exhibit B
                                             Page 2 of 5
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 48 of 77




               (c) Third, the Member Crop-Year SRQ for each Deemed Settlement Class
                   Member and Crop Year, and the Crop-Year SRQ for each Crop Year, shall
                   each be given a nominal value (the “Member Crop-Year SRQNV,” for a given
                   Deemed Settlement Class Member and Crop Year, and “Crop-Year SRQNV,”
                   respectively). These nominal values shall be calculated, as explained below,
                   using, solely for purposes of the calculations herein, the Crop Years’ per-ton
                   raisin “field prices,” published in the Federal Register, see, e.g., 75 Fed. Reg.
                   47,490, 47,491 (2010) (Table 1), and per-reserve-ton amounts for Net
                   Grower’s Equity (Before State Advertising).2

                  (1) The Member Crop-Year SRQNV, for a given Deemed Settlement Class
                      Member and Crop Year, shall be the product of the Member Crop-Year
                      SRQ, for that member and Crop Year, multiplied by the difference
                      between the field price for that Crop Year and the per-reserve-ton Net
                      Grower’s Equity (Before State Advertising) amount for that Crop Year,
                      with that product rounded down to the nearest penny. Thus, for a given
                      Deemed Settlement Class Member and Crop Year: Member Crop-Year
                      SRQNV (for that Crop Year and member) = Crop-Year SRQ (for that
                      member and Crop Year) x [Crop-Year Field Price (for that Crop Year) –
                      the per-reserve-ton Net Grower’s Equity (Before State Advertising)
                      amount (for that Crop Year)], with that product rounded down to the
                      nearest penny.




       2
         For a given Crop Year, the per-reserve-ton “Net Grower’s Equity (Before State
Advertising)” amount shall be the amount shown, on the RAC’s final “Statement of Disposition
and Grower Equity” for the Crop Year, as “Net Grower’s Equity (Before State Advertising)” or
as “Gross Growers Equity” (based on reserve), in the column corresponding to the reserve
percentage for that Crop Year. The Crop Years’ per-ton field prices, and per-reserve-ton Net
Grower’s Equity (Before State Advertising), are shown in the table below.
   Crop Year          Field Price        Net Grower’s Equity          Nominal Value (Calculated)
                       Per Ton         (Before State Advertising)
   2002–2003            $745.00                 $272.73                         $472.27
   2003–2004            $810.00                  $15.76                         $794.24
   2005–2006           $1,210.00                 $18.59                        $1,191.41
   2006–2007           $1,210.00                 $18.91                        $1,191.09
   2007–2008           $1,210.00                 $20.00                        $1,190.00
   2008–2009           $1,310.00                 $20.77                        $1,289.23
   2009–2010           $1,323.00                $112.23                        $1,210.77



                                Settlement Agreement, Exhibit B
                                           Page 3 of 5
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 49 of 77




                  (2) The Crop-Year SRQNV, for a given Crop Year, shall be the sum total of
                      all the Member Crop-Year SRQNVs, for all Deemed Settlement Class
                      Members, for that Crop Year.

               (d) Fourth, the “Member SRQNV” for each Deemed Settlement Class Member,
                   and the “SRQNV” for all Deemed Settlement Class Members, shall be
                   determined.

                  (1) The Member SRQNV, for a given Deemed Settlement Class Member,
                      shall be the sum total of all the Member Crop-Year SRQNVs, for that
                      member, for all the Crop Years.

                  (2) The SRQNV shall be the sum total of all the Member SRQNVs for all the
                      Deemed Settlement Class Members.

               (e) Fifth, the “Member SRQNV Percentage” for each Deemed Settlement Class
                   Member shall be determined. The Member SRQNV Percentage, for a given
                   Deemed Settlement Class Member, shall be equal to the Member SRQNV, for
                   that member, divided by the SRQNV (with the resulting quotient expressed as
                   a non-rounded percentage). Thus, for a given Deemed Settlement Class
                   Member: Member SRQNV Percentage (for that member) = Member SRQNV
                   (for that member) ÷ SRQNV.

               (f) Sixth, the SSA Share for each Deemed Settlement Class Member shall be
                   determined. The SSA Share for a given Deemed Settlement Class Member
                   shall be the product of the Net SSA multiplied by the Member SRQNV
                   Percentage for that member, with that product rounded down to the nearest
                   penny. Thus, for a given Deemed Settlement Class Member: SSA Share (for
                   that member) = Net SSA x Member SRQNV Percentage (for that member),
                   with that product rounded down to the nearest penny.

       Example. If the Net SSA is $2,229,971.59 and if a particular Deemed Settlement Class

Member’s reserve raisins for all the Crop Years have a total nominal value (a Member SRQNV)

that is five percent of the nominal value of all Deemed Settlement Class Members’ reserve

raisins for all the Crop Years (i.e., five percent of the SRQNV), then that member’s SSA Share

would be calculated as follows: SSA Share (for that member) = $2,229,971.59 x 5% =

$111,498.57.

       4.      Sun-Maid Deemed Settlement Class Members.

               (a) Every raisin producer that qualifies as one of the “Sun-Maid Members,” as
                   defined in this Settlement Agreement’s Exhibit A, Paragraph 4(b), but that

                               Settlement Agreement, Exhibit B
                                          Page 4 of 5
         Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 50 of 77




                       previously and expressly, in writing to Sun-Maid, declined to be included in
                       the Settlement Class, may agree to be bound by the Settlement Agreement and
                       thus become a Deemed Settlement Class Member, as provided for in the
                       Settlement Agreement. Any such producer shall be a “Sun-Maid Deemed
                       Settlement Class Member.”

                   (b) For each Sun-Maid Deemed Settlement Class Member, Sun-Maid shall inform
                       the Settlement Administrator of the name of the member, the member’s
                       address, and the member’s total quantity (in tons) of reserve raisins included
                       in each Crop Year’s Sun-Maid Members’ Crop-Year Reserve Quantity (as
                       defined in Exhibit A’s Paragraph 4(a)) for each Crop Year—with each such
                       quantity, for each of the Crop Years, then being used by the Settlement
                       Administrator to calculate the SSA Share for that Sun-Maid Deemed
                       Settlement Class Member. 3
DM_US 160364619-1.097859.0011




         3
          In case of any inconsistency among the records of the RAC and the records of Sun-
Maid as to the total quantity of Sun-Maid Reserve Raisins for any Crop Year, the RAC’s records
shall take precedence over Sun-Maid’s records (as explained in footnote 4 of Exhibit A of this
Settlement Agreement). For any Crop Year for which neither the RAC’s records nor Sun-Maid’s
records show any reserve raisins for a Deemed Settlement Class Member, that member shall be
deemed to have delivered no reserve raisins for that Crop Year.

                                   Settlement Agreement, Exhibit B
                                              Page 5 of 5
         Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 51 of 77




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                       Notice of Proposed Final Settlement of Class Action
                                    Against the United States

             A federal court authorized this Notice. This is not a solicitation from a lawyer.

TO: [Name]
    [Address]
    Control Number: [###]

[INSERT BARCODE HERE]

I.       WHY ARE YOU RECEIVING THIS NOTICE?

You are receiving this Notice because our records show that, in 2017, you joined the class-action
lawsuit, Ciapessoni, et al. v. United States, Case No. 1:15-cv-00938 (Fed. Cl.). The purpose of this
Notice is to inform you of a proposed settlement of this class-action litigation and of your legal
rights with respect to the proposed settlement. Capitalized terms in this Notice are defined in the
parties’ Settlement Agreement. A copy of the Settlement Agreement, with its exhibits, is available
at www.reserveraisinsclassaction.com.

     Your legal rights are affected whether you act or do not act. Read this Notice carefully.

To the extent that this Notice conflicts with the terms of the Settlement Agreement, the terms of the
Settlement Agreement shall control.

                                              Background

The lawsuit, Ciapessoni, et al. v. United States, was commenced by a group of plaintiffs in 2015
(“Plaintiffs” or “Class Representatives”). In the lawsuit, Plaintiffs sought just compensation from
the United States Government for raisins produced by Class Members and subsequently ordered by
the USDA to be set aside in “reserve pools” pursuant to the California Raisin Handling Order (the
“Marketing Order”). The Plaintiffs allege that this “reserving” of raisins constituted a taking of
private property for public use, which requires compensation under the Fifth Amendment to the
United States Constitution.

This lawsuit’s defendant, i.e., the Government of the United States of America, denies that the raisin
reserve requirement caused any unconstitutional taking requiring compensation and denies that the
Class is entitled to any compensation for any such taking. The United States Government further
contends that the lawsuit is barred, except as to claims concerning the 2009–2010 raisin crop year,
by the applicable statutes of limitations. The Court determined that the only raisin crop years not

            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                   Settlement Agreement, Exhibit C
                                             Page 1 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 52 of 77




barred by the statute of limitations are the 2002–2003, 2003–2004, 2005–2006, 2006–2007, 2007–
2008, 2008–2009, and 2009–2010 crop years (the “Crop Years”). These seven Crop Years are the
only crop years still at issue in this lawsuit. The United States Government has expressly reserved
its right to appeal the Court’s denial of its statute-of-limitations defenses, as to all the Crop Years
other than the 2009–2010 Crop Year, if this lawsuit is not resolved by the proposed settlement.

In 2017, the Court certified this litigation as a class action and stated that only the following could
“opt in” to or join this litigation as members of its “Class”:

               All producers as defined in 7 C.F.R. § 989.11 and other persons as
               defined in 7 C.F.R. § 989.3 (collectively, “Producers”) whose Natural
               Seedless raisins were acquired by handlers pursuant to 7 C.F.R. §
               989.17 and set aside for the account of the Raisin Administrative
               Committee pursuant to 7 C.F.R. § 989.66(a) in the [Crop Years];
               however, notwithstanding anything in this order to the contrary, this
               class shall exclude all Producers named as plaintiffs in Evans v. United
               States, No. 06-439 (Fed. Cl.), from any claim concerning a crop year
               prior to the 2007–2008 crop year. For clarity: any Class claim(s) shall
               not concern a crop year other than the [Crop Years].

Plaintiffs subsequently sent notice of this certified class-action litigation by U.S. mail to 6,397
potential Class members identified by the parties and informed those potential Class members of
their ability to “opt in” to the Class and that, unless they opted in, they would not be members of
the Class. Plaintiffs also notified potential Class members of the litigation, and the need to opt in
to be members of the Class, through radio and newspaper advertisement campaigns. In response,
Plaintiffs received 4,182 completed opt-in forms. In addition, Sun-Maid Growers of California
(“Sun-Maid”) and the Raisin Bargaining Association (“RBA”), two raisin-producer cooperatives,
submitted opt-in forms on behalf of their members.1 (All potential Class members that submitted
opt-in forms in 2017, or on whose behalf Sun-Maid or the RBA submit opt-in forms in 2017, are
collectively referred to in the Settlement Agreement and in this notice as the “Opt-In Class
Members.”)

To settle this lawsuit, Plaintiffs, on behalf of all Class members, and the United States Government
have negotiated and signed a Settlement Agreement, which has already been preliminarily
approved by the Court. Under the terms of this Settlement Agreement, the United States
Government will pay $85,000,000.00 (the “Settlement Amount”) to settle all the claims of all the
Opt-In Class Members and to pay Plaintiffs’ attorney fees and other fees and expenses associated

       1
        Sun-Maid’s group opt-in excludes 13 raisin producers who are members of Sun-Maid
but who affirmatively requested not to be included in Sun-Maid’s group opt-in.

           Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                  Settlement Agreement, Exhibit C
                                            Page 2 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 53 of 77




with this litigation and settlement, as stated in the Settlement Agreement. All Opt-In Class Members
are already bound to, and will obtain the benefits of, the Settlement Agreement if it is finally
approved by the Court and not subject to further appeal—and, as explained below, all Opt-In Class
Members also have a set period of time to submit a written objection to any of the Settlement
Agreement’s terms.2

The Settlement Agreement, if finally approved by the Court and not subject to further appeal, also
requires the United States Government to pay between $0.00 and $3,000,000.00 (the
“Supplemental Settlement Amount”) to settle all the potential claims of raisin producers that were
potential Class members but are not the litigation’s Plaintiffs, are not Opt-In Class Members, and
are not parties to the related litigation, Lion Farms, LLC v. United States, (Fed. Cl. No. 1:15-cv-
00915-LAS), and that, during a 30-day period allowed for by the Settlement Agreement, agree to
be bound by the agreement (“Deemed Settlement Class Members”). The Settlement Agreement
requires the precise value of the Supplemental Settlement Amount to be determined based upon the
calculation explained in the Settlement Agreement’s Exhibit B, paragraph 1. However, because the
Supplemental Settlement Amount, used to pay any Deemed Settlement Class Members, is distinct
from the Settlement Amount used to pay Opt-In Settlement Class Members, any payment to
Deemed Settlement Class Members will not reduce at all any Opt-In Class Member’s share of the
Settlement Amount. Thus, the agreement of any producer to be bound to the Settlement Agreement
as a Deemed Settlement Class Member will in no way affect any amount to be received by any Opt-
In Class Member. Deemed Settlement Class Members’ shares of the Supplemental Settlement
Amount are also smaller, per ton of reserved raisins, than Opt-in Class Members’ shares of the
Settlement Amount, per ton of reserved raisins, in part because Deemed Settlement Class Members
did not opt into the Class, can no longer opt into the Class, and are not Opt-In Class Members, but
are being allowed to join in the settlement, if they agree to do so, to make the settlement more
comprehensive. (Solely for convenience, all Opt-In Class Members, along with any and all Deemed
Settlement Class Members, are collectively referred to in the Settlement Agreement and in this
notice as the “Settlement Class Members.”) In exchange for the United States Government’s
agreement to the Settlement Agreement, all Settlement Class Members release, waive, abandon,
and permanently discharge the United States Government from all “Released Claims,” as defined
by the Settlement Agreement (at Paragraph 1.EE). Released Claims include all claims asserted
by, arising under, or otherwise relating to the complaint in this class-action litigation and/or any
amended version of that complaint.




       2
        Sun-Maid and RBA members who did not submit individual opt-in forms will also have
an opportunity to withdraw from the Settlement Class during the period for objecting to the
Settlement Agreement.

           Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit C
                                           Page 3 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 54 of 77




The Settlement Agreement’s terms described here were reached through extensive negotiations
between Plaintiffs and the United States over a period of more than one year. The Plaintiffs and
Class Counsel believe that the Settlement Agreement is fair, reasonable, and the best result for all
Settlement Class Members. Class Counsel also retained the services of retired federal judge Oliver
W. Wanger to review the dollar amount and other principal terms of the settlement. (Oliver Wanger
served as a United States District Judge for the Eastern District of California in Fresno for over 20
years, from 1991 until his retirement in 2011.) Judge Wanger agrees that the Settlement Agreement
is fair, just, reasonable, and in the best interest of all Settlement Class Members in light of the
challenges and costs of ongoing litigation against the Federal Government.

II.    WHAT ARE THE FINANCIAL TERMS OF THIS SETTLEMENT?

       A.       How much money will you receive?

Under the Settlement Agreement, your share of the Settlement Amount is determined based upon
dividing the Settlement Agreement’s assessed value of all your reserved raisins for the Crop Years
(i.e., all the reserved raisins that you delivered during the Crop Years) by the Settlement
Agreement’s assessed value of all the reserved raisins delivered by all the Opt-In Class Members
during the Crop Years—with the resulting fraction expressed as a percentage that is then multiplied
by the Settlement Amount already net of attorney fees and other fees and expenses associated with
this litigation and settlement (i.e., with such fees and expenses already deducted from the Settlement
Amount), as stated in the Settlement Agreement. Also, if you have a debt to the Federal
Government, that debt might be deducted from what you would otherwise recover from the
settlement. The settlement administrator will then send to you, by check (see below), any positive
amount resulting from the calculations just described. Further explanations of the calculations of
the Opt-In Class Members’ shares of the net Settlement Amount are in Exhibit A to the Settlement
Agreement, available at www.reserveraisinsclassaction.com.

       B.       How will you be paid?

Any amount due to you would be paid to you by a check sent from the Settlement Administrator.
Under the Settlement Agreement, if you do not cash your check within 365 days from the date that
it is issued, the check will become void and the amount of the check will be returned to, and be the
property of, the United States.

       C.       Who will pay attorneys’ fees and other expenses?

You will have no out-of-pocket obligation to pay any attorney fees or other fees and expenses
associated with this lawsuit and settlement. Instead, the Settlement Amount and the Supplemental
Settlement Amount (collectively, the “Common Fund”) will pay for all those fees and costs. Class
Counsel has proposed that the Court approve payment of attorney fees totaling up to 25% of the

            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit C
                                           Page 4 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 55 of 77




Common Fund amount. Class Counsel will also seek reimbursement from the Common Fund of
reasonable and allowable litigation expenses, and will request payment from the Common Fund
to compensate the Settlement Administrator, which handles administrative tasks related to the
Settlement Agreement and payments from the Common Fund. In addition, this litigation’s seven
named Plaintiffs, who initiated this litigation and have served as its Class Representatives, will
request a time-and-effort award of $12,500.00 each, totaling $87,500.00, for their assistance in this
litigation, which will also be paid from the Common Fund. All these fees and expenses—including
attorney fees, Settlement Administrator fees and expenses, and the time-and-effort award paid to
Class Representatives—will be paid from the Common Fund, before any settlement shares are
distributed to any Settlement Class Members. The funds for paying all such fees and expenses will
be drawn, on a proportional basis, from the Settlement Amount and the Supplemental Settlement
Amount that together make up the Common Fund, as explained in the Settlement Agreement’s
Exhibit A, paragraphs 1-2.

       D.       How much will Deemed Settlement Class Members receive, and will any
                payment to Deemed Settlement Class Members affect how much you receive?

As stated above, under the Settlement Agreement, each Deemed Settlement Class Member’s share,
per ton of reserved raisins, of the Supplemental Settlement Amount will be less than, and will not
reduce, any Opt-In Class Member’s share, per ton of reserved raisins, of the Settlement Amount.
The calculation of the Deemed Settlement Class Members’ shares of the Supplemental Settlement
Amount are explained in the Settlement Agreement’s Exhibit B.

III.   WHAT ARE YOUR RIGHTS?

You have the right, for a limited period of time (explained below), to either object to any term of
the Settlement Agreement or to request withdrawal from the class. You also have the right to attend
and to participate in a public hearing (“Fairness Hearing”) on [DATE] at [TIME] before the
Honorable Loren A. Smith, United States Court of Federal Claims Judge, at the United States
Court of Federal Claims, Howard T. Markey National Courts Building, 717 Madison Place, NW
[Room #], Washington, DC 20439. At this hearing, the parties will request that the Court finally
approve the proposed settlement as fair, reasonable and adequate. Only Opt-In Class Members
who have provided either timely written objections to the Settlement Agreement or a timely
request to withdraw and timely written notice of their intention to participate in the Fairness
Hearing will be permitted to so participate.

To submit an objection to the Settlement Agreement, your objection must be in writing, state
whether the objection applies only to you, to a specific subset of the class, or to the entire class,
state with specificity the grounds for the objection, and include your name, address, phone number,
email address, and the control number printed under your address on page 1 of this notice. If you

            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit C
                                           Page 5 of 7
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 56 of 77




are represented by an attorney, you must also include the full name, address, phone number, and
email address of your attorney in your written objection. If you wish to personally participate in
the Fairness Hearing or if you wish to have your attorney do so, your written objection must include
a request to participate in the Fairness Hearing, either in person or through your attorney. To be
considered by the Court, all objections to the Settlement Agreement, and all requests to participate
in the Fairness Hearing, must be sent by U.S. mail, postmarked by [DATE], to the following
address:

       Reserve Raisins Class Action
       c/o KCC Class Action Administration
       P.O. Box 404011
       Louisville, KY 40233-4011

Your legal rights and options are summarized in the table below. Please note that your
legal rights are affected whether you act or do not act.

             Read this Notice carefully. Please do not contact the Court directly.

  YOUR LEGAL RIGHTS AND OPTIONS IN THIS CLASS ACTION                                YOUR
                                                                                  DEADLINE

DO NOTHING          You are currently an Opt-In Class Member. You are not        None
AND                 required to take any additional action to participate in
PARTICIPATE         this settlement, as an Opt-In Class Member, at this time.
IN THE              If the Court issues a final approval of the Settlement
SETTLEMENT          Agreement, and if that agreement as approved is no
                    longer subject to further appeal, you will receive any
                    share of the Settlement Amount due to you under the
                    Settlement Agreement.

SUBMIT AN           As an Opt-In Class Member, you may (but are not [To be set by
OBJECTION OR        required to) submit an objection to the Court about Court]
REQUEST             whether it should issue a final approval of the
WITHDRAWAL          Settlement Agreement or request withdrawal from the
FROM THE            class. Any objection must state in writing whether the
CLASS               objection applies only to you, to a specific subset of the
                    class, or to the entire class, state with specificity the
                    grounds for the objection, and include your name,
                    address, phone number, email, and the control number
                    printed under your address on page 1 of this notice. If
                    you are represented by an attorney in submitting an
                    objection, you must also identify the full name, address,
                    phone number, and email of your attorney. To be

          Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit C
                                           Page 6 of 7
     Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 57 of 77




                considered by the Court, all objections to the Settlement
                Agreement or requests to withdraw from the class must
                be sent by U.S. mail, postmarked by [DATE], to the
                above address.
                As an Opt-In Class Member, if you submit a written [To be set by
SPEAK AT THE
FAIRNESS        objection, you or your attorney may also (but are not Court]
                required to) appear in Court at the Fairness Hearing to
HEARING TO
                speak about the fairness of the Settlement Agreement.
OBJECT TO
                If you intend to speak or to have your attorney speak at
THE
                the Fairness Hearing, you must send a written objection
SETTLEMENT
                (as stated above), and state in that objection that you
                intend either to appear personally at the Fairness
                Hearing or to be represented by your attorney
                (identified in the objection) at the Fairness Hearing. To
                participate in the Fairness Hearing, all such written
                notices must be sent by U.S. mail, postmarked by
                [DATE], to the above address.

CONTACT US      If you have questions, you may contact Class Counsel
                at any mailing address, or by using any email address,
                below.

                Noah M. Schubert, Esq. (Co-Counsel)
                Schubert Jonckheer & Kolbe LLP
                3 Embarcadero Center, Suite 1650
                San Francisco, CA 94111
                (415) 788-4200
                nschubert@sjk.law

                Christopher M. Murphy, Esq. (Lead Counsel)
                McDermott Will & Emery LLP
                444 W. Lake Street, Suite 4000
                Chicago, IL 60606-0029
                (312) 372-2000
                cmurphy@mwe.com

                Please direct all inquiries to Class Counsel.

                Do NOT contact the Court directly.




       Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                            Settlement Agreement, Exhibit C
                                      Page 7 of 7
         Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 58 of 77




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                       Notice of Proposed Final Settlement of Class Action
                                    Against the United States

             A federal court authorized this Notice. This is not a solicitation from a lawyer.

TO: [Name]
     [Address]
     Control Number: [###]

[INSERT BARCODE HERE]

I.       WHY ARE YOU RECEIVING THIS NOTICE?

You are receiving this Notice because our records show (1) that you are a raisin grower or producer
whose natural seedless raisins were acquired by handlers and placed in reserves for the account of
the Raisin Administrative Committee in one or more of the 2002–2003 through 2009–2010 crop
years, but (2) that you did not previously join (or “opt in” to) the class-action lawsuit, Ciapessoni,
et al. v. United States, Case No. 1:15-cv-00938 (Fed. Cl.), and are not a member of either Sun-
Maid Growers of California (“Sun-Maid”) or the Raisin Bargaining Association (“RBA”), both of
which are raisin-producer cooperatives that previously submitted opt-in forms on behalf of their
members. The purpose of this Notice is to inform you of a proposed settlement of this class-action
litigation and of your legal rights with respect to the settlement. Capitalized terms in this Notice are
defined in the parties’ Settlement Agreement. A copy of the Settlement Agreement, with its
exhibits, is available at www.reserveraisinsclassaction.com.

     Your legal rights are affected whether you act or do not act. Read this Notice carefully.

To the extent that this Notice conflicts with the terms of the Settlement Agreement, the terms of the
Settlement Agreement shall control.

                                              Background

The lawsuit, Ciapessoni, et al. v. United States, was commenced by a group of plaintiffs in 2015
(“Plaintiffs” or “Class Representatives”). In the lawsuit, Plaintiffs sought just compensation from
the United States Government for raisins produced by Class Members and subsequently ordered by
the USDA to be set aside in “reserve pools” pursuant to the California Raisin Handling Order (the
“Marketing Order”). The Plaintiffs allege that this “reserving” of raisins constituted a taking of
private property for public use, which requires compensation under the Fifth Amendment to the
United States Constitution.


            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                   Settlement Agreement, Exhibit E
                                             Page 1 of 9
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 59 of 77




This lawsuit’s defendant, i.e., the Government of the United States of America, denies that the raisin
reserve requirement caused any unconstitutional taking requiring compensation and denies that the
Class is entitled to any compensation for any such taking. The United States Government further
contends that the lawsuit is barred, except as to claims concerning the 2009–2010 raisin crop year,
by the applicable statutes of limitations. The Court determined that the only raisin crop years not
barred by the statute of limitations are the 2002–2003, 2003–2004, 2005–2006, 2006–2007, 2007–
2008, 2008–2009, and 2009–2010 crop years (the “Crop Years”). These seven Crop Years are the
only crop years still at issue in this lawsuit. The United States Government has expressly reserved
its right to appeal the Court’s denial of its statute-of-limitations defenses, as to all the Crop Years
other than the 2009–2010 Crop Year, if this lawsuit is not resolved by the proposed settlement.

In 2017, the Court certified this litigation as a class action and stated that only the following could
“opt in” to or join this litigation as members of its “Class”:

               All producers as defined in 7 C.F.R. § 989.11 and other persons as
               defined in 7 C.F.R. § 989.3 (collectively, “Producers”) whose Natural
               Seedless raisins were acquired by handlers pursuant to 7 C.F.R. §
               989.17 and set aside for the account of the Raisin Administrative
               Committee pursuant to 7 C.F.R. § 989.66(a) in the [Crop Years];
               however, notwithstanding anything in this order to the contrary, this
               class shall exclude all Producers named as plaintiffs in Evans v. United
               States, No. 06-439 (Fed. Cl.), from any claim concerning a crop year
               prior to the 2007–2008 crop year. For clarity: any Class claim(s) shall
               not concern a crop year other than the [Crop Years].

Plaintiffs subsequently sent notice of this certified class-action litigation by U.S. mail to 6,397
potential Class members identified by the parties and informed those potential Class members of
their ability to “opt in” to the Class and that, unless they opted in, they would not be members of
the Class. Plaintiffs also notified potential Class members of the litigation, and the need to opt in
to be members of the Class, through radio and newspaper advertisement campaigns. In response,
Plaintiffs received 4,182 completed opt-in forms. In addition, Sun-Maid Growers of California
(“Sun-Maid”) and the Raisin Bargaining Association (“RBA”), two raisin-producer cooperatives,
submitted opt-in forms on behalf of their members.1 (All potential Class members that submitted
opt-in forms in 2017, or on whose behalf Sun-Maid or the RBA submit opt-in forms in 2017, are
collectively referred to in the Settlement Agreement and in this notice as the “Opt-In Class
Members.”)


       1
        Sun-Maid’s group opt-in excludes 13 raisin producers who are members of Sun-Maid
but who affirmatively requested not to be included in Sun-Maid’s group opt-in.

           Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit E
                                           Page 2 of 9
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 60 of 77




To settle this lawsuit, Plaintiffs, on behalf of all Class members, and the United States Government
have negotiated and signed a Settlement Agreement, which has already been preliminarily
approved by the Court. Under the terms of this Settlement Agreement, the United States
Government will pay $85,000,000.00 (the “Settlement Amount”) to settle all the claims of all the
Opt-In Class Members and to pay Plaintiffs’ attorney fees and other fees and expenses associated
with the litigation and settlement, as stated in the Settlement Agreement. All Opt-In Class
Members are already bound to, and will obtain the benefits of, the Settlement Agreement if it is
finally approved by the Court and not subject to further appeal—and, as explained below, all Opt-
In Class Members also have a set period of time to submit a written objection to any of the
Settlement Agreement’s terms.2

The Settlement Agreement, if finally approved by the Court and not subject to further appeal, also
requires the United States Government to pay between $0.00 and $3,000,000.00 (the
“Supplemental Settlement Amount”) to settle all the potential claims of raisin producers that were
potential Class members but are not the litigation’s Plaintiffs, are not Opt-In Class Members, and
are not parties to the related litigation, Lion Farms, LLC v. United States, (Fed. Cl. No. 1:15-cv-
00915-LAS), and that, during a 30-day period allowed for by the Settlement Agreement, agree to
be bound by the agreement (“Deemed Settlement Class Members”). The Settlement Agreement
requires the precise value of the Supplemental Settlement Amount to be determined based upon
the calculation explained in the Settlement Agreement’s Exhibit B, paragraph 1. However, because
the Supplemental Settlement Amount, used to pay any Deemed Settlement Class Members, is
distinct from the Settlement Amount used to pay Opt-In Settlement Class Members, any payment
to Deemed Settlement Class Members will not reduce at all any Opt-In Class Member’s share of
the Settlement Amount. Thus, the agreement of any producer to be bound to the Settlement
Agreement as a Deemed Settlement Class Member will in no way affect any amount to be received
by any Opt-In Class Member. Deemed Settlement Class Members’ shares of the Supplemental
Settlement Amount are also smaller, per ton of reserved raisins, than Opt-in Class Members’ shares
of the Settlement Amount, per ton of reserved raisins, in part because Deemed Settlement Class
Members did not opt into the Class, can no longer opt into the Class, and are not Opt-In Class
Members, but are being allowed to join in the settlement, if they agree to do so, to make the
settlement more comprehensive. (Solely for convenience, all Opt-In Class Members, along with
any and all Deemed Settlement Class Members, are collectively referred to in the Settlement
Agreement and in this notice as the “Settlement Class Members.”) In exchange for the United States
Government’s agreement to the Settlement Agreement, all Settlement Class Members release,
waive, abandon, and permanently discharge the United States Government from all “Released

       2
        Sun-Maid and RBA members who did not submit individual opt-in forms will also have
an opportunity to withdraw from the Settlement Class during the period for objecting to the
Settlement Agreement.

           Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                Settlement Agreement, Exhibit E
                                          Page 3 of 9
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 61 of 77




Claims,” as defined by the Settlement Agreement (at Paragraph 1.EE). Released Claims include
all claims asserted by, arising under, or otherwise relating to the complaint in this class-action
litigation and/or any amended version of that complaint.

The Settlement Agreement’s terms described here were reached through extensive negotiations
between Plaintiffs and the United States over a period of more than one year. The Plaintiffs and
Class Counsel believe that the Settlement Agreement is fair, reasonable, and the best result for all
Settlement Class Members. Class Counsel also retained the services of retired federal judge Oliver
W. Wanger to review the dollar amount and other principal terms of the settlement. (Oliver Wanger
served as a United States District Judge for the Eastern District of California in Fresno for over 20
years, from 1991 until his retirement in 2011.) Judge Wanger agrees that the Settlement Agreement
is fair, just, reasonable, and in the best interest of all Settlement Class Members in light of the
challenges and costs of ongoing litigation against the Federal Government.

II.    WHAT ARE THE FINANCIAL TERMS OF THIS SETTLEMENT?

       A.       How much money will you receive?

If you agree to be bound to this Settlement Agreement so as to be a Deemed Settlement Class
Member, then, under its terms, your share of the Supplemental Settlement Amount will be
determined based upon dividing the Settlement Agreement’s assessed value of all your reserved
raisins for the Crop Years (i.e., all the reserved raisins that you delivered during the Crop Years) by
the Settlement Agreement’s assessed value of all the reserved raisins delivered by all the Deemed
Settlement Class Members during the Crop Years—with the resulting fraction expressed as a
percentage that is then multiplied by the Supplemental Settlement Amount already net of a portion
of the attorney fees and other fees and expenses associated with this litigation and settlement (i.e.,
with a portion such fees and expenses already deducted from the Supplemental Settlement
Amount), as stated in the Settlement Agreement. Also, if you have a debt to the Federal
Government, that debt might be deducted from what you would otherwise recover from the
settlement. The settlement administrator will then send to you, by check (see below), any positive
amount resulting from the calculations just described. Further explanations of the calculations of
the Deemed Settlement Class Members’ shares of the net Supplemental Settlement Amount are in
Exhibit B to the Settlement Agreement, available at www.reserveraisinsclassaction.com.

       B.       How will you be paid?

If you agree to be bound to this Settlement Agreement so as to be a Deemed Settlement Class
Member, then any amount due to you pursuant to the Settlement Agreement would be paid to you
by a check sent from the Settlement Administrator. Under the Settlement Agreement, any such



            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit E
                                           Page 4 of 9
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 62 of 77




check not cashed within 365 days from the date that it is issued will become void and the amount
of the check will be returned to, and be the property of, the United States.

       C.       Who will pay attorneys’ fees and other expenses?

You will have no out-of-pocket obligation to pay any attorney fees or other fees and expenses
associated with this lawsuit and settlement. Instead, the Settlement Amount and the Supplemental
Settlement Amount (collectively, the “Common Fund”) will pay for all those fees and costs. Class
Counsel has proposed that the Court approve payment of attorney fees totaling up to 25% of the
Common Fund amount. Class Counsel will also seek reimbursement from the Common Fund of
reasonable and allowable litigation expenses, and will request payment from the Common Fund
to compensate the Settlement Administrator, which handles administrative tasks related to the
Settlement Agreement and payments from the Common Fund. In addition, this litigation’s seven
named Plaintiffs, who initiated this litigation and have served as its Class Representatives, will
request a time-and-effort award of $12,500.00 each, totaling $87,500.00, for their assistance in this
litigation, which will also be paid from the Common Fund. All these fees and expenses—including
attorney fees, Settlement Administrator fees and expenses, and the time-and-effort award paid to
Class Representatives—will be paid from the Common Fund, before any settlement shares are
distributed to any Settlement Class Members. The funds for paying all such fees and expenses will
be drawn, on a proportional basis, from the Settlement Amount and the Supplemental Settlement
Amount that together make up the Common Fund, as explained in the Settlement Agreement’s
Exhibit A, paragraphs 1-2.

III.   WHAT ARE YOUR RIGHTS?

You have the right for a limited period of time—until [DATE TBD]—to agree to be bound to this
Settlement Agreement so as to be a Deemed Settlement Class Member. To agree to be bound to
this Settlement Agreement so as to be a Deemed Settlement Class Member, you must complete an
Agreement to Be Bound form, which is attached to this notice, and submit the completed form as
explained in the table below.

Your legal rights and options are summarized in the table below. Please note that your
legal rights are affected whether you act or do not act.

              Read this Notice carefully. Please do not contact the Court directly.

   YOUR LEGAL RIGHTS AND OPTIONS IN THIS CLASS ACTION                               DUE DATE

 DO NOTHING           You are not currently a Settlement Class Member and None
 AND RECEIVE          will receive no benefits from the lawsuit. Keep your
 NOTHING              rights, if any, to sue the United States separately.



            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit E
                                           Page 5 of 9
   Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 63 of 77




ASK TO BE      If you agree to be bound to this Settlement Agreement [To be set by
INCLUDED       so as to be a Deemed Settlement Class Member, and if Court]
(BECOME A      the Court approves the settlement, the settlement’s
DEEMED         terms will bind you and you will receive any share of
SETTLEMENT     the Supplemental Settlement Amount due to you under
CLASS          the Settlement Agreement.
MEMBER) AND
RECEIVE        To agree to be bound to this Settlement Agreement so
MONEY          as to be a Deemed Settlement Class Member, you must
               submit a completed Agreement to Be Bound—a copy
               of which is attached to this notice—electronically, by
               facsimile, by first-class mail, or by pre-paid delivery
               service. The Agreement to Be Bound must be
               submitted, faxed, postmarked, or delivered by [DATE
               TBD]. The various locations and methods by which
               you may submit an Agreement to Be Bound are as
               follows:

               By Internet: You can complete and submit the
               Agreement to Be Bound form online, using the bar
               code number provided at the top of this notice, at the
               following internet site with the following internet URL:
               www.reserveraisinsclassaction.com.

               By Mail: You can mail your completed Agreement to
               Be Bound form to the Settlement Administrator at the
               following address:
                      Reserve Raisins Class Action
                      c/o KCC Class Action Administration
                      P.O. Box 404011
                      Louisville, KY 40233-4011

               By Facsimile: You can send your completed
               Agreement to Be Bound form by sending a facsimile
               copy using the following facsimile number:
                      1-866-763-9933

CONTACT US     If you have questions, you may contact Class Counsel
               at any mailing address, or by using any email address,
               below.




     Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                         Settlement Agreement, Exhibit E
                                   Page 6 of 9
Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 64 of 77




            Noah M. Schubert, Esq. (Co-Counsel)
            Schubert Jonckheer & Kolbe LLP
            3 Embarcadero Center, Suite 1650
            San Francisco, CA 94111
            (415) 788-4200
            nschubert@sjk.law

            Christopher M. Murphy, Esq. (Lead Counsel)
            McDermott Will & Emery LLP
            444 W. Lake Street, Suite 4000
            Chicago, IL 60606-0029
            (312) 372-2000
            cmurphy@mwe.com

            Please direct all inquiries to Class Counsel.

            Do NOT contact the Court directly.




  Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                       Settlement Agreement, Exhibit E
                                 Page 7 of 9
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 65 of 77

        To be bound to the Settlement Agreement as a Deemed Settlement Class Member,
          you must complete and submit this form within the time period stated below.


                                AGREEMENT TO BE BOUND
               (Agreement to Be Bound to Class-Action Settlement Agreement
                           as Deemed Settlement Class Member)

                                   UNITED STATES COURT
                                    OF FEDERAL CLAIMS

                                Ciapessoni, et al. v. United States
                                    Case No. 1:15-cv-00938


[INSERT BARCODED ADDRESS HERE]

1.      Fill out this form completely and legibly. It must be submitted, postmarked, or faxed
to the Settlement Administrator (who has been retained by Class Counsel for this case and
whose address is in the table at Paragraph 3 above) by [DATE TBD].

PLEASE NOTE: The Notice has been sent to your address based on information in the records
of the Raisin Administrative Committee (RAC). Any person that signs this form or submits it
online on behalf of the recipient of this notice must have legal authority to do so. It is your
responsibility to ensure that the information that you provide on this form is complete and
accurate, and that the person signing this form or submitting it online, is legally authorized to
bind the person or entity identified above.

2.      By signing your name in the space below or by submitting this form online, you are
declaring under penalty of perjury under the laws of the United States and applicable state laws:
       (a) That the recipient(s) of this notice wish(es) to participate in the Class Action settlement
       (concerning the lawsuit, Ciapessoni, et al. v. United States), described in the accompanying
       Notice;
       (b) That the recipient(s) of this notice agree(s) to be bound by the terms of the Settlement
       Agreement described in the accompanying Notice and available from Class Counsel
       (identified in that Notice) and online at www.reserveraisinsclassaction.com; and




          Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit E
                                           Page 8 of 9
        Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 66 of 77




         (c) That you are authorized to sign this form, or to submit the form online, on behalf of
         the recipient(s) of this Notice, agree to bind such recipient(s) by doing so, and agree to
         serve as the point of contact for purposes of this Agreement to Be Bound and the Settlement
         Agreement.

By signing this form or submitting it online, you are declaring under penalty of perjury
that the recipient of this notice agrees to be bound by the terms of the Settlement
Agreement and that you are authorized to sign this form or to submit it online on behalf of
the recipient:

Sign Your Name:                                                    Date:

Print Your Name:

Print Your Address:

Telephone Number:

Email Address:


3.       This form may be submitted online, by mail, or by fax:

          By Internet:     http://www.reserveraisinsclassaction.com/[ADD SUB-URL]
                           (You can complete this form online at the above URL using the
                           bar code number provided at the top of this form.)

          By Mail:         Reserve Raisins Class Action
                           c/o KCC Class Action Administration
                           P.O. Box 404011
                           Louisville, KY 40233-4011

          By Facsimile:    1-866-763-9933



     To be bound to the Settlement Agreement as a Deemed Settlement Class Member, you
              must complete and submit this form by the deadline stated above.




            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit E
                                           Page 9 of 9
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 67 of 77




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                      Notice of Proposed Final Settlement of Class Action
                                   Against the United States

            A federal court authorized this Notice. This is not a solicitation from a lawyer.

TO: [Name]
     [Address]
     Control Number: [###]

[INSERT BARCODE HERE]

I. WHY ARE YOU RECEIVING THIS NOTICE?

You are receiving this Notice because our records show that, in one or more of the 2002–2003
through 2009–2010 crop years, you were are a member of Sun-Maid Growers of California (“Sun-
Maid”) or the Raisin Bargaining Association (“RBA”)—two grower-cooperatives that joined (or
“opted in” to) the lawsuit entitled Ciapessoni, et al. v. United States, Case No. 1:15-cv-00938 (Fed.
Cl.), in 2017 on behalf of their members—and that you did not in any other way previously provide
a written statement expressing your intent to join or to opt in to this lawsuit. The purpose of this
Notice is to inform you of a proposed settlement of this class-action litigation and of your legal
rights with respect to the settlement. Capitalized terms in this Notice are defined in the parties’
Settlement Agreement. A copy of the Settlement Agreement, with its exhibits, is available at
www.reserveraisinsclassaction.com.

   Your legal rights are affected whether you act or do not act. Read this Notice carefully.

To the extent that this Notice conflicts with the terms of the Settlement Agreement, the terms of the
Settlement Agreement shall control.

                                             Background

The lawsuit, Ciapessoni, et al. v. United States, was commenced by a group of plaintiffs in 2015
(“Plaintiffs” or “Class Representatives”). In the lawsuit, Plaintiffs sought just compensation from
the United States Government for raisins produced by Class Members and subsequently ordered by
the USDA to be set aside in “reserve pools” pursuant to the California Raisin Handling Order (the
“Marketing Order”). The Plaintiffs allege that this “reserving” of raisins constituted a taking of
private property for public use, which requires compensation under the Fifth Amendment to the
United States Constitution.



          Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                  Settlement Agreement, Exhibit D
                                           Page 1 of 11
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 68 of 77




This lawsuit’s defendant, i.e., the Government of the United States of America, denies that the raisin
reserve requirement caused any unconstitutional taking requiring compensation and denies that the
Class is entitled to any compensation for any such taking. The United States Government further
contends that the lawsuit is barred, except as to claims concerning the 2009–2010 raisin crop year,
by the applicable statutes of limitations. The Court determined that the only raisin crop years not
barred by the statute of limitations are the 2002–2003, 2003–2004, 2005–2006, 2006–2007, 2007–
2008, 2008–2009, and 2009–2010 crop years (the “Crop Years”). These seven Crop Years are the
only crop years still at issue in this lawsuit. The United States Government has expressly reserved
its right to appeal the Court’s denial of its statute-of-limitations defenses, as to all the Crop Years
other than the 2009–2010 Crop Year, if this lawsuit is not resolved by the proposed settlement.

In 2017, the Court certified this litigation as a class action and stated that only the following could
“opt in” to or join this litigation as members of its “Class”:

               All producers as defined in 7 C.F.R. § 989.11 and other persons as
               defined in 7 C.F.R. § 989.3 (collectively, “Producers”) whose Natural
               Seedless raisins were acquired by handlers pursuant to 7 C.F.R. §
               989.17 and set aside for the account of the Raisin Administrative
               Committee pursuant to 7 C.F.R. § 989.66(a) in the [Crop Years];
               however, notwithstanding anything in this order to the contrary, this
               class shall exclude all Producers named as plaintiffs in Evans v. United
               States, No. 06-439 (Fed. Cl.), from any claim concerning a crop year
               prior to the 2007–2008 crop year. For clarity: any Class claim(s) shall
               not concern a crop year other than the [Crop Years].

Plaintiffs subsequently sent notice of this certified class-action litigation by U.S. mail to 6,397
potential Class members identified by the parties and informed those potential Class members of
their ability to “opt in” to the Class and that, unless they opted in, they would not be members of
the Class. Plaintiffs also notified potential Class members of the litigation, and the need to opt in
to be members of the Class, through radio and newspaper advertisement campaigns. In response,
Plaintiffs received 4,182 completed opt-in forms. In addition, Sun-Maid and the RBA, two raisin-
producer cooperatives, submitted opt-in forms on behalf of their members.1 (All potential Class
members that submitted opt-in forms in 2017, or on whose behalf Sun-Maid or the RBA submit
opt-in forms in 2017, are collectively referred to in the Settlement Agreement and in this notice as
the “Opt-In Class Members.”)



       1
        Sun-Maid’s group opt-in excludes 13 raisin producers who are members of Sun-Maid
but who affirmatively requested not to be included in Sun-Maid’s group opt-in.

           Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                  Settlement Agreement, Exhibit D
                                           Page 2 of 11
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 69 of 77




To settle this lawsuit, Plaintiffs, on behalf of all Class members, and the United States Government
have negotiated and signed a Settlement Agreement, which has already been preliminarily
approved by the Court. Under the terms of this Settlement Agreement, the United States
Government will pay $85,000,000.00 (the “Settlement Amount”) to settle all the claims of all the
Opt-In Class Members and to pay Plaintiffs’ attorney fees and other fees and expenses associated
with this litigation and settlement, as stated in the Settlement Agreement. All the potential Class
members who submitted valid opt-in forms, or were opted in by Sun-Maid or by the RBA, are
already Opt-In Class Members, meaning that they are already bound to, and will obtain the benefits
of, the Settlement Agreement if it is finally approved by the Court and not subject to further
appeal—and, as explained below, all Opt-In Class Members also have a set period of time to
submit a written objection to any of the Settlement Agreement’s terms.2

The Settlement Agreement, if finally approved by the Court and not subject to further appeal, also
requires the United States Government to pay between $0.00 and $3,000,000.00 (the
“Supplemental Settlement Amount”) to settle all the potential claims of raisin producers that were
potential Class members but are not the litigation’s Plaintiffs, are not Opt-In Class Members, and
are not parties to the related litigation, Lion Farms, LLC v. United States, (Fed. Cl. No. 1:15-cv-
00915-LAS), and that, during a 30-day period allowed for by the Settlement Agreement, agree to
be bound by the agreement (“Deemed Settlement Class Members”). The precise dollar value of
the Supplemental Settlement Amount must be determined based upon the calculation explained in
the Settlement Agreement’s Exhibit B, paragraph 1. However, because the Supplemental
Settlement Amount, used to pay any Deemed Settlement Class Members, is distinct from the
Settlement Amount used to pay Opt-In Settlement Class Members, any payment to Deemed
Settlement Class Members will not reduce at all any Opt-In Class Member’s share of the Settlement
Amount. Thus, the agreement of any producer to be bound to the Settlement Agreement as a
Deemed Settlement Class Member will in no way affect any amount to be received by any Opt-In
Class Member. Deemed Settlement Class Members’ shares of the Supplemental Settlement
Amount are also smaller, per ton of reserved raisins, than Opt-in Class Members’ shares of the
Settlement Amount, per ton of reserved raisins, in part because Deemed Settlement Class Members
did not opt into the Class, can no longer opt into the Class, and are not Opt-In Class Members, but
are being allowed to join in the settlement, if they agree to do so, to make the settlement more
comprehensive. (Solely for convenience, all Opt-In Class Members, along with any and all Deemed
Settlement Class Members, are collectively referred to in the Settlement Agreement and in this
notice as the “Settlement Class Members.”) In exchange for the United States Government’s
agreement to the Settlement Agreement, all Settlement Class Members release, waive, abandon,

       2
        Sun-Maid and RBA members who did not submit individual opt-in forms will also have
an opportunity to withdraw from the Settlement Class during the period for objecting to the
Settlement Agreement.

           Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit D
                                          Page 3 of 11
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 70 of 77




and permanently discharge the United States Government from all “Released Claims,” as defined
by the Settlement Agreement (at Paragraph 1.EE). Released Claims include all claims asserted
by, arising under, or otherwise relating to the complaint in this class-action litigation and/or any
amended version of that complaint.

The Settlement Agreement’s terms described here were reached through extensive negotiations
between Plaintiffs and the United States over a period of more than one year. The Plaintiffs and
Class Counsel believe that the Settlement Agreement is fair, reasonable, and the best result for all
Settlement Class Members. Class Counsel also retained the services of retired federal judge Oliver
W. Wanger to review the dollar amount and other principal terms of the settlement. (Oliver Wanger
served as a United States District Judge for the Eastern District of California in Fresno for over 20
years, from 1991 until his retirement in 2011.) Judge Wanger agrees that the Settlement Agreement
is fair, just, reasonable, and in the best interest of all Settlement Class Members in light of the
challenges and costs of ongoing litigation against the Federal Government.

II.    WHAT ARE THE FINANCIAL TERMS OF THIS SETTLEMENT?

       A.       How much money will you receive?

Under the Settlement Agreement, your share of the Settlement Amount is determined based upon
dividing the Settlement Agreement’s assessed value of all your reserved raisins for the Crop Years
(i.e., all the reserved raisins that you delivered during the Crop Years) by the Settlement
Agreement’s assessed value of all the reserved raisins delivered by all the Opt-In Class Members
during the Crop Years—with the resulting fraction expressed as a percentage that is then multiplied
by the Settlement Amount already net of attorney fees and other fees and expenses associated with
this litigation and settlement (i.e., with such fees and expenses already deducted from the Settlement
Amount), as stated in the Settlement Agreement. Also, if you have a debt to the Federal
Government, that debt might be deducted from what you would otherwise recover from the
settlement. The settlement administrator will then send to you, by check (see below), any positive
amount resulting from the calculations just described. Further explanations of the calculations of
the Opt-In Class Members’ shares of the net Settlement Amount are in Exhibit A to the Settlement
Agreement, available at www.reserveraisinsclassaction.com.

       B.       How will you be paid?

Any amount due to you would be paid to you by a check sent from the Settlement Administrator.
Under the Settlement Agreement, if you do not cash your check within 365 days from the date that
it is issued, the check will become void and the amount of the check will be returned to, and be the
property of, the United States.



            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit D
                                          Page 4 of 11
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 71 of 77




       C.       Who will pay attorneys’ fees and other expenses?

You will have no out-of-pocket obligation to pay any attorney fees or other fees and expenses
associated with this lawsuit and settlement. Instead, the Settlement Amount and the Supplemental
Settlement Amount (collectively, the “Common Fund”) will pay for all those fees and costs. Class
Counsel has proposed that the Court approve payment of attorney fees totaling up to 25% of the
Common Fund amount. Class Counsel will also seek reimbursement from the Common Fund of
reasonable and allowable litigation expenses, and will request payment from the Common Fund
to compensate the Settlement Administrator, which handles administrative tasks related to the
Settlement Agreement and payments from the Common Fund. In addition, this litigation’s seven
named Plaintiffs, who initiated this litigation and have served as its Class Representatives, will
request a time-and-effort award of $12,500.00 each, totaling $87,500.00, for their assistance in this
litigation, which will also be paid from the Common Fund. All these fees and expenses—including
attorney fees, Settlement Administrator fees and expenses, and the time-and-effort award paid to
Class Representatives—will be paid from the Common Fund, before any settlement shares are
distributed to any Settlement Class Members. The funds for paying all such fees and expenses will
be drawn, on a proportional basis, from the Settlement Amount and the Supplemental Settlement
Amount that together make up the Common Fund, as explained in the Settlement Agreement’s
Exhibit A, paragraphs 1-2.

       D.       How much will Deemed Settlement Class Members receive, and will any
                payment to Deemed Settlement Class Members affect how much you receive?

As stated above, under the Settlement Agreement, each Deemed Settlement Class Member’s share,
per ton of reserved raisins, of the Supplemental Settlement Amount will be less than, and will not
reduce, any Opt-In Class Member’s share, per ton of reserved raisins, of the Settlement Amount.
The calculation of the Deemed Settlement Class Members’ shares of the Supplemental Settlement
Amount are explained in the Settlement Agreement’s Exhibit B.

III.   WHAT ARE YOUR RIGHTS?

You have the right, for a limited period of time (explained below), to withdraw from the Settlement
Class. If you withdraw from the Settlement Class you will not receive any money from this
settlement. To withdraw from the Settlement Class, you must complete the attached Withdrawal
Form and send the completed form by U.S. mail, postmarked by [DATE], to the following
address:

       Reserve Raisins Class Action
       c/o KCC Class Action Administration
       P.O. Box 404011
       Louisville, KY 40233-4011

            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit D
                                          Page 5 of 11
       Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 72 of 77




If you decide not to withdraw from the Settlement Class, then you have the right, for a limited
period of time (explained below), to object to any term of the Settlement Agreement and have the
right to attend and to participate in a public hearing (“Fairness Hearing”) on [DATE] at [TIME]
before the Honorable Loren A. Smith, United States Court of Federal Claims Judge, at the United
States Court of Federal Claims, Howard T. Markey National Courts Building, 717 Madison Place,
NW [Room #], Washington, DC 20439. At this hearing, the parties will request that the Court
finally approve the proposed settlement as fair, reasonable and adequate. Only Opt-In Class
Members who have provided both timely written objections to the Settlement Agreement and
timely written notices of their intention to participate in the Fairness Hearing will be permitted to
so participate.

To submit an objection to the Settlement Agreement, your objection must be in writing, state
whether the objection applies only to you, to a specific subset of the class, or to the entire class,
state with specificity the grounds for the objection, and include your name, address, phone number,
email address, and the control number printed under your address on page 1 of this notice. If you
are represented by an attorney, you must also include the full name, address, phone number, and
email address of your attorney in your written objection. If you wish to personally participate in
the Fairness Hearing or if you wish to have your attorney do so, your written objection must include
a request to participate in the Fairness Hearing, either in person or through your attorney. To be
considered by the Court, all objections to the Settlement Agreement, and all requests to participate
in the Fairness Hearing, must be sent by U.S. mail, postmarked by [DATE], to the following
address:

       Reserve Raisins Class Action
       c/o KCC Class Action Administration
       P.O. Box 404011
       Louisville, KY 40233-4011




          Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit D
                                          Page 6 of 11
      Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 73 of 77




Your legal rights and options are summarized in the table below. Please note that your
legal rights are affected whether you act or do not act.

            Read this Notice carefully. Please do not contact the Court directly.

  YOUR LEGAL RIGHTS AND OPTIONS IN THIS CLASS ACTION                               YOUR
                                                                                 DEADLINE

 DO NOTHING         You are currently an Opt-In Class Member. You are           None
 AND                not required to take any additional action to participate
 PARTICIPATE        in this settlement, as an Opt-In Class Member, at this
 IN THE             time. If the Court issues a final approval of the
 SETTLEMENT         Settlement Agreement, and if that agreement as
                    approved is no longer subject to further appeal, you
                    will receive any share of the Settlement Amount due to
                    you under the Settlement Agreement.

 WITHDRAW           As an Opt-In Class Member who did not submit an [To be set by
 FROM THE           individual opt-in form, but on whose behalf Sun-Maid Court]
 SETTLEMENT         or the RBA submitted an opt-in form, you may elect to
 CLASS              withdraw from the Settlement Class. If you withdraw
                    from the Settlement Class, you will keep your rights,
                    if any, to sue the United States Government separately,
                    but you will receive no benefits from this lawsuit or the
                    settlement of this lawsuit. In order to withdraw from
                    the Settlement Class, you must send a completed
                    Withdrawal Form—a copy of which is attached to this
                    notice—by U.S. mail, postmarked by [DATE], to the
                    above address.




         Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                               Settlement Agreement, Exhibit D
                                        Page 7 of 11
    Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 74 of 77




SUBMIT AN       As an Opt-In Class Member, you may (but are not [To be set by
OBJECTION       required to) submit an objection to the Court about Court]
                whether it should issue a final approval of the
                Settlement Agreement. Any objection must state in
                writing whether the objection applies only to you, to a
                specific subset of the class, or to the entire class, and
                also state with specificity the grounds for the objection,
                and include your name, address, phone number, email,
                and the control number printed under your address on
                page 1 of this notice. If you are represented by an
                attorney in submitting an objection, you must also
                identify the full name, address, phone number, and
                email of your attorney. To be considered by the Court,
                all objections to the Settlement Agreement must be
                sent by U.S. mail, postmarked by [DATE], to the
                above address.

SPEAK AT THE    As an Opt-In Class Member, if you submit a written [To be set by
FAIRNESS        objection, you or your attorney may also (but are not Court]
HEARING TO      required to) appear in Court at the Fairness Hearing to
OBJECT TO       speak about the fairness of the Settlement Agreement.
THE             If you intend to speak or to have your attorney speak
SETTLEMENT      at the Fairness Hearing, you must send a written
                objection (as stated above), and state in that objection
                that you intend either to appear personally at the
                Fairness Hearing or to be represented by your attorney
                (identified in the objection) at the Fairness Hearing. To
                participate in the Fairness Hearing, all such written
                notices must be sent by U.S. mail, postmarked by
                [DATE], to the above address.




      Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                           Settlement Agreement, Exhibit D
                                    Page 8 of 11
   Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 75 of 77




CONTACT US     If you have questions, you may contact Class Counsel
               at any mailing address, or by using any email address,
               below.

               Noah M. Schubert, Esq. (Co-Counsel)
               Schubert Jonckheer & Kolbe LLP
               3 Embarcadero Center, Suite 1650
               San Francisco, CA 94111
               (415) 788-4200
               nschubert@sjk.law

               Christopher M. Murphy, Esq. (Lead Counsel)
               McDermott Will & Emery LLP
               444 W. Lake Street, Suite 4000
               Chicago, IL 60606-0029
               (312) 372-2000
               cmurphy@mwe.com

               Please direct all inquiries to Class Counsel.

               Do NOT contact the Court directly.




     Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                          Settlement Agreement, Exhibit D
                                   Page 9 of 11
          Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 76 of 77

      By completing and returning this form, you will withdraw from the Settlement Class.
                  Return this form only if you do not want to receive money.

  If you wish to participate in and receive payment from this settlement, discard this form and
                                          do not return it.


                                    Class Action Withdrawal Form

                                       UNITED STATES COURT
                                        OF FEDERAL CLAIMS

                                    Ciapessoni, et al. v. United States
                                     Case No. 1:15-cv-00938-LAS

[INSERT BARCODED ADDRESS HERE]

1.      Fill out this form completely and legibly. It must be mailed to the Settlement Administrator
(who has been retained by Class Counsel for this case and whose address is at Paragraph 3 below)
and postmarked by [TBD].
PLEASE NOTE: The Notice has been sent to your address based on information in the Government’s,
Sun-Maid’s, or the RBA’s records. Any person that signs on behalf of the recipient of this notice must
have legal authority to do so. It is your responsibility to ensure that the information you provide on this
form is complete and accurate, and that the person signing this form is legally authorized to bind the
person or entity identified above.


2.       By signing your name in the space below, you are declaring under penalty of perjury under the
laws of the United States and applicable state laws:
         (a) That the recipient(s) of this notice wish(es) to withdraw from the Class Action
         Settlement described in the accompanying Notice (Ciapessoni, et al. v. United States) and
         understands that you will not be bound by and will not receive money from the Settlement;
         and
         (b) That you are authorized to sign this document on behalf of the recipient(s) of this notice,
         agree to bind the recipient(s) of this notice, and agree to serve as the point of contact for
         purposes of this litigation for the recipient(s) of this notice.




             Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                    Settlement Agreement, Exhibit D
                                             Page 10 of 11
         Case 1:15-cv-00938-LAS Document 82-1 Filed 07/15/19 Page 77 of 77



By signing this form, you are declaring that you do not wish to participate and do not wish to
receive money from this settlement:


Sign Your Name: ____________________________________ Date: _________________________

Print Your Name: __________________________________________________________________

Print Your Address: ________________________________________________________________

Telephone Number: ________________________________________________________________

Email Address: ____________________________________________________________________


 3.     To withdraw from this settlement, this form must be submitted by mail to:

                         Reserve Raisins Class Action
                         c/o KCC Class Action Administration
                         P.O. Box 404011
                         Louisville, KY 40233-4011


  If you wish to participate in this settlement and receive money, discard this form and do not
                                             return it.




            Questions? Visit www.reserveraisinsclassaction.com or call 1-866-763-9930.

                                 Settlement Agreement, Exhibit D
                                          Page 11 of 11
